Exhibit 10.1

MASTER SERVICES AGREEMENT

This Master Services Agreement (the “Agreement”) is made and entered into as of
June 17, 2016 (the “Effective Date”), by and between GlobalLogic Inc., a
Delaware corporation, with offices at 1741 Technology Drive, 4th Floor, San
Jose, California 95110, USA (“GlobalLogic”) and Violin Memory Inc., with offices
at 4555 Great America Parkway, Santa Clara, CA 95054, USA (“Client” or “Violin
Memory”), (each a “Party” and collectively the “Parties”). All exhibits or
attachments hereto, including the General Terms and Conditions (and all exhibits
thereto) are hereby made a part of this Agreement.

Client Information

 

Administrative Contact:     Point of Contact for Notices: Name:  

 

    Name:  

Gary Lloyd

Title:  

 

    Title:  

General Counsel

Phone:  

 

    Phone:  

+1 650 396-1523

Fax:  

 

    Fax:  

 

Email:  

 

    Email:  

garylloyd@vmem.com

GlobalLogic Information

 

Point of Contact for Notices: ATTN:  

Legal Department

Email:  

legalnotice@globallogic.com

Phone:  

408-273-8900

IN WITNESS WHEREOF, the duly authorized representatives of the Parties execute
this Agreement as of the Effective Date.

 

GlobalLogic Inc.     Client: Violin Memory, Inc. Signature:  

/s/ Zaheer Allam

    Signature:  

/s/ Gary Lloyd

Name:  

Zaheer Allam

    Name:  

Gary Lloyd

Title:  

CDO, Engineering

    Title:  

VP, General Counsel & Secretary

 

MASTER SERVICES AGREEMENT – Cover Page

 



--------------------------------------------------------------------------------

GlobalLogic Inc.

GENERAL TERMS AND CONDITIONS

 

I. DEFINITIONS

1.1 “Confidential Information” means all information disclosed by a party (the
“Disclosing Party”) to the other party (the “Receiving Party”) relating to the
Disclosing Party’s (including it’s parent, subsidiary and affiliate’s) products,
services, trade secrets, technical information, marketing plans, recruitment
processes, customers, personnel information, financial data, proprietary
information, business forecasts and strategies, transactions, computer programs,
manuals, source code, object code, technical drawings and algorithms, supplier
or potential supplier names, customer or potential customer names, business
contacts, employee and contractor information, know-how, formulae, methods of
doing business, proprietary processes, ideas, inventions, (whether patentable or
not), schematics and other technical, business, Client and product development
plans, forecasts, strategies and information).

1.2 “Change Order” means a mutually agreed written amendment to a Statement of
Work, which is executed and dated by the parties and effective from such date of
execution.

1.3 “Client Work Product” means, collectively, all Deliverables (as defined
below), exclusive of any Reserved Technologies, GlobalLogic Retained IP and/or
GlobalLogic Velocity Toolset, embodied therein or practiced thereby.

1.4 “Deliverables” mean any preliminary, interim or final software program,
item, material, report, system to be provided by GlobalLogic to Client under the
terms and conditions of this Agreement. Deliverables shall also include source
code pertaining to the items in this Section.

1.5 “GlobalLogic Retained IP” means the following: (i) ‘Goliath’: Reference
architecture and reference implementation(s) of a general-purpose framework for
IoT applications; (ii) ‘Nautilus’: Reference architecture, design and
implementation of a hypervisor-based automotive software platform; and (iii)
‘Android OS Proactive Port’: Porting of Android operating system to specific
processor architecture(s).

1.6 “GlobalLogic Velocity Toolset” means GlobalLogic’s pre-existing proprietary
toolset (including any updates, upgrades or other modifications) operated by
GlobalLogic and made available to Client to facilitate management of Agile
product development.

1.7 “Intellectual Property Rights” means all (i) copyrights and other rights
associated with works of authorship, including without limitation all exclusive
exploitation rights, moral rights and mask-works, (ii) trademarks, trade names,
logos and service marks, (iii) trade secrets and know-how, (iv) patents, designs
and algorithms, (v) all other intellectual property and

proprietary rights of every kind and nature now or hereafter recognized in any
country or jurisdiction in the world and however designated, whether arising by
operation of law, contract, license or otherwise, (vi) with respect to any
particular information, all rights in such information under applicable law,
including, without limitation, all of the foregoing Intellectual Property Rights
and rights under any other law that gives a person, independent of contract, a
right to control or preclude another person’s use of or access to the
information on the basis of the rights holder’s interest in the information; and
(vii) all registrations, applications, renewals, extensions, continuations,
divisions or reissues of any of the foregoing, now or hereafter recognized in
any country or jurisdiction in the world.

1.8 “Pre-Existing Materials” means any materials, methodology, process,
technique, code, information, inventions, procedures, technology and know-how
created, developed, licensed, or otherwise acquired by GlobalLogic independent
of this Agreement and the Services to be rendered hereunder which are not based
upon and do not incorporate any Client Confidential Information or any
Intellectual Property Rights of Client.

1.9 “Reserved Technology” means all (i). Pre-Existing Materials developed by
GlobalLogic that do not embody in any manner and are not derived from Client’s
Confidential Information or Intellectual Property, and (ii), developed by
GlobalLogic outside the scope and independently of this Agreement and are not
derived from Client’s Confidential Information or Intellectual Property.

1.10 “Services” means the services to be performed or which are actually
performed by GlobalLogic under this Agreement.

1.11 “Statement of Work” means written work orders which contain terms including
but not limited to requirements and specifications, delivery and performance
schedules, fees and expenses, Deliverables, and Parties’ technical points of
contact for Services on an ongoing basis. Upon mutual, written acceptance of a
work order by Parties, such work order will be a “Statement of Work or SOW”.

2. PERFORMANCE OF SERVICES

2.1 Performance of Services. GlobalLogic will perform Services in a professional
and workmanlike manner in accordance with commercially reasonable industry
standards and the terms of this Agreement and each Statement of Work. Except as
otherwise expressly set forth in a Statement of Work, GlobalLogic will provide,
at its own expense, a place of work and all equipment and tools stated to be
free of charge in Exhibit F.

 

 

GlobalLogic Confidential and Proprietary Document

 

1.



--------------------------------------------------------------------------------

2.2 Changes to Services.

2.2.1 Change Proposals. Upon the receipt of a proposal from Client to change the
terms of a Statement of Work (a “Change Proposal”), GlobalLogic will promptly
provide (a) an impact analysis of such Change Proposal and (b) its financial
impact (if any) and (c) GlobalLogic’s written acceptance or rejection of the
proposal. Client understands and agrees that GlobalLogic has no obligation to
accept any Change Proposal materially altering the original terms and conditions
of the Statement of Work or are otherwise commercially unreasonable.

2.2.2 Change Orders. If a Change Proposal is mutually agreed upon by Parties, it
shall be signed by Parties in the form of a Change Order as defined in Section
1.2.

2.3 Team Performance Standards. Services rendered by GlobalLogic on a time and
materials basis by the Lab team, as defined below, will comply in all material
respects with a Service Level Agreement (“SLA”) as mutually agreed upon in
writing by the Parties. The SLA adopted by the Parties shall be appended to this
Agreement as Exhibit E. With respect to Services rendered by GlobalLogic on a
time and materials basis only, a “Material Performance Deficiency” means a
failure to comply with SLA commitments. Client may report a Material Performance
Deficiency within thirty (30) days of such Material Performance Deficiency, by
sending a Notice in the manner described in Section 10.6, which Notice shall
specify the nature, time, and impact of any purported Material Performance
Deficiency. In the event of a Material Performance Deficiency, GlobalLogic
shall, acting in good faith, reduce payments to the extent of the impact of a
material deficiency on the product’s functionality. More than three (3) Material
Performance Deficiencies within a two (2) month period shall be deemed a
material breach of the Agreement.

2.4 Personnel. With respect to any employees or subcontractors who perform the
Services on behalf of GlobalLogic, GlobalLogic will comply with the requirements
set forth in the attached Exhibit H with respect to such employees or
subcontractors.

3 COMPENSATION; FINANCIAL TERMS

3.1 Fees. Subject to the terms and conditions of this Agreement, Client will pay
GlobalLogic the undisputed fees for the resources engaged pursuant to the plan
set forth in Exhibit B or as specified in a Statement of Work, as applicable
(“Fees”). GlobalLogic’s applicable pricing and reimbursement policies are set
forth in Exhibit A and Exhibit D, respectively, as such Exhibit may be updated
from time to time by GlobalLogic with at least sixty (60) days prior written
notice to Client.

3.2 Expenses. Unless expressly provided otherwise in Exhibit D or an applicable
Statement of Work, GlobalLogic will be solely responsible for all expenses
incurred by any of its employees or agents in connection with performing the

Services or otherwise performing its obligations under this Agreement.

3.3 Invoicing. Unless otherwise expressly provided in the applicable Statement
of Work, (a) GlobalLogic will submit invoices to Client on a monthly basis,
generally on the last day of each calendar month, for Services performed during
the applicable period (b) payment to GlobalLogic of Fees and expenses will be
due forty-five (45) calendar days from the date of the invoice for such Fees and
expenses. In the event Client disputes any Fees or expenses, Client shall
provide written notice to GlobalLogic of such dispute within fifteen (15) days
of the invoice date, which notice shall specify the disputed items and Client’s
basis for its dispute.

3.4 Payment. Payment may be made either by bank wire transfer to GlobalLogic’s
bank in the United States of America or by bank draft made payable to
GlobalLogic. In the case of payment by wire transfer, the wire instructions are
as follows:

 

Bank Name:

  Bank of America N.A.

Bank account name:

  GlobalLogic

Account No.:

  1499982858

Payment by ACH.:

  ABA is 12200030

Payment by wire.:

  ABA is 026009593

Swift code.:

  BOFAUS3N

Comments:

  [Please Reference GlobalLogic and Invoice Number]

3.5 Taxes. All amounts payable under this Agreement shall exclude all applicable
sales, use and other taxes and all applicable export and import fees, customs
duties and similar charges arising out of the performance of the
Services. Client will be responsible for payment of all such taxes (other than
taxes based on GlobalLogic’s income or employment taxes), fees, duties and
charges, and any related penalties and interest, arising from the payment of any
Fees under this Agreement or the delivery of any Services under this
Agreement. Client will make all payments required under this Agreement to
GlobalLogic free and clear of, and without any reduction for, any withholding
taxes. Any such taxes imposed on any payments to GlobalLogic under this
Agreement will be Client’s sole responsibility, and Client will, upon
GlobalLogic’s request, provide GlobalLogic with official receipts issued by the
appropriate taxing authority, or such other evidence and GlobalLogic may
reasonably request, to establish that such taxes have been paid.

3.6 Late Payments; Interest. Any outstanding balance of any fee or other amount
payable under this Agreement unpaid when due will accrue interest at one percent
(1.0%) per month or the maximum rate permitted by applicable law, whichever is
less, from the due date until paid.

3.7 Client Representation. Client represents that it has the financial viability
to fulfill its obligations under this Agreement. In the event Client is no
longer a publicly traded entity, GlobalLogic reserves the right to request
financial statements of Client no more than on a half yearly basis and with
forty-five (45) days’ notice.

 

 

GlobalLogic Confidential and Proprietary Document

 

2.



--------------------------------------------------------------------------------

3.8 Special terms Related to Services Provided on a “Time and Materials”
Basis. The following terms shall apply only to Services provided on a “time and
materials” basis.

3.8.1 Annual Review of Relationship. All billing rates established herein or in
a Statement of Work are subject to an annual increase of four point twenty-five
percent (4.25%), effective on each yearly anniversary of the effective date of
this Agreement or Statement of Work, as applicable, and as mutually agreed upon
by the Parties. The rate changes will first be reflected in invoices for the
month following each such anniversary.

3.8.2 Promotion and Seniority of Team Members. GlobalLogic, with sixty (60)
days’ notice to Client, may increase the billing rate in the event of a
promotion or seniority change to any team member that places such team member
into a different billing bracket. However, notwithstanding the foregoing, Violin
shall be given a thirty (30) day grace period in which the higher billing
bracket shall not apply in the event GlobalLogic promotes or makes a seniority
change to more than twenty (20%) of the dedicated team members consistent with
the Resourcing Plan. In lieu of paying the increased rate for a team member
under this Section 3.8.2, Client may instead elect to adjust the team
composition to maintain a team experience and billing level approximately
constant.

3.8.3 Lab Team Ramp-Up; Ramp-Down; Transfer

A. Ramp-Up. The minimum anticipated headcount for the Lab is set forth in the
Resourcing Plan attached as Exhibit B.

B. Ramp-Down. If Client elects to reduce the team size set forth in Exhibit B or
in any Statement of Work, Client shall provide a “ramp-down” Notice in writing
to GlobalLogic in the manner described in the table below; provided that, except
for a termination of the Agreement pursuant to Section 9.3, Client shall not
have the right to decrease the size of the Lab team until the one-year
anniversary of the Effective Date:

 

   

Number of individuals the
team is being reduced by

     

Corresponding Ramp

down Notice Period

(Calendar Days)

      1 – 5     30     6 – 20     60     20+     90  

Client may give Notice simultaneously in each bracket, to reduce the team
gradually over time. In the event such Notice is not provided, and the team is
reduced immediately, Client will be invoiced for 75% of what the billing for
these individuals would be under the Statement of Work and for the duration of
the Notice period. Except in the case of simultaneous Notices as permitted in
this paragraph, Client

may only provide one “ramp-down” notice in any given thirty (30) day period.

3.9 Insurance. During the term of this Agreement, GlobalLogic agrees to keep in
full force and effect: (a) comprehensive general liability insurance in an
amount not less than $2,000,000 per occurrence for bodily injury, death, and
property damage and (b) workers’ compensation insurance in an amount no less
than that required by applicable law. Upon Client’s request, GlobalLogic shall
give Client certificates or other evidence of such insurance. GlobalLogic will
also maintain insurance in a form and amount prudent for its business and to
adequately cover the any damage or loss to any tangible Client Materials in
GlobalLogic’s possession. GlobalLogic shall promptly notify Client if there is a
material reduction in Global Logic’s insurance.

4. CONFIDENTIALITY

4.1 Use and Disclosure. During the term of this Agreement, each Receiving Party
will (a) hold all Confidential Information of the Disclosing Party in strict
trust and confidence, (b) refrain from using or permitting others to use such
Confidential Information in any manner or for any purpose not expressly
permitted or required by this Agreement, (c) refrain from disclosing or
permitting others to disclose any such Confidential Information to any third
party without obtaining the Disclosing Party’s express prior written consent on
a case-by-case basis, and (d) limit disclosure of the Confidential Information
to employees or agents of the Receiving Party who have a reasonable need to have
such Confidential Information in connection with the performance of the
Services. To the extent a Party has disclosed information that constitutes a
trade secret under law; the Receiving Party agrees to protect such trade secret
for so long as the information qualifies as a trade secret under applicable law,
notwithstanding the expiration of the foregoing.

4.2 Exceptions. The obligations set forth in Section 4.1 will not apply with
respect to any Confidential Information that: (a) the Receiving Party lawfully
knew prior to the Disclosing Party’s first disclosure to the Receiving Party,
(b) a third party rightfully disclosed to the Receiving Party free of any
confidentiality duties or obligations, (c) is, or through no fault of the
Receiving Party has become, generally available to the public, or (d) is
independently developed by the Receiving Party without use of or reference to
the Disclosing Party’s Confidential Information. Additionally, the Receiving
Party will be permitted to disclose Confidential Information to the extent that
such disclosure is expressly approved in writing by the Disclosing Party, or is
required by law, subpoena, or court order, provided that the Receiving Party
immediately notifies the Disclosing Party in writing of such required
disclosure, if legally permitted to do so, and cooperates with the Disclosing
Party, at the Disclosing Party’s reasonable request and expense, in any lawful
action to contest or limit the scope of such required disclosure, including
filing motions and otherwise making appearances before a court. Furthermore,

 

 

GlobalLogic Confidential and Proprietary Document

 

3.



--------------------------------------------------------------------------------

either party may provide a copy of this Agreement or otherwise disclose its
terms in connection with any legal or regulatory requirement, financing
transaction, or due diligence inquiry.

4.3 Return. Upon the Disclosing Party’s request and upon any termination or
expiration of this Agreement, the Receiving Party will promptly (a) return to
the Disclosing Party or, if so directed by the Disclosing Party, destroy all
tangible embodiments of the Confidential Information (in every form and medium),
(b) permanently erase all electronic files containing or summarizing any
Confidential Information except for those files residing in a Party’s archives
or backup tapes kept in the ordinary course of business (which shall be subject
to the ongoing confidentiality obligations of this Agreement), and (c) certify
to the Disclosing Party in writing that the Receiving Party has fully complied
with the foregoing obligations.

4.4 Cooperation. Each Receiving Party will notify and cooperate with the
Disclosing Party in enforcing the Disclosing Party’s rights if the Receiving
Party becomes aware of a threatened or actual violation of the Disclosing
Party’s confidentiality requirements by a third party. Upon reasonable request
by the Disclosing Party, the Receiving Party will provide copies of the
confidentiality agreements entered into with its agents or independent
contractors, which shall be no less restrictive than the confidentiality
obligations between Parties under this Agreement.

4.5 Remedies. The Receiving Party acknowledges that monetary damages may not be
a sufficient remedy for unauthorized disclosure of Confidential Information and
that the Disclosing Party shall be entitled, without waiving any other rights or
remedies, to such injunctive or equitable relief as may be deemed proper by a
court of competent jurisdiction, without the need to post a bond.

5. INTELLECTUAL PROPERTY AND PROPRIETARY RIGHTS

5.1 Ownership of Deliverables. Upon payment to GlobalLogic and subject to the
terms and conditions of this Agreement, ownership and all right, title and
interest in and to all Client Work Product will be transferred to Client.
Subject to the terms and conditions of this Agreement, and to the extent
permitted by applicable law, all such Client Work Product shall be considered
“works for hire,” provided that, to the extent that any of the foregoing may not
be deemed a “work for hire,” or in the event that Client may not, by operation
of law, be deemed to own any such Client Work Product, GlobalLogic agrees to
assign to Client, and to the extent permitted by applicable law does hereby
assign to Client, all right, title and interest in and to such Client Work
Product and all Intellectual Property Rights embodied therein or practiced
thereby.

5.2 Ownership of Client Materials. Any and all technology, code, information,
documentation, or materials provided by Client to GlobalLogic in connection with
GlobalLogic’s performance of the Work, including, without limitation, product
materials, product and business information of Client, and software programs
(collectively, “Client Materials”), together with all Intellectual Property
Rights therein, are and shall be owned by, and shall be the sole and exclusive
property of, Client.

5.3 License to Client Materials. Client hereby grants to GlobalLogic a
worldwide, royalty-free, nonexclusive, limited license to use the Client
Materials for the sole purpose of GlobalLogic’s performance of the Services
pursuant to a Statement of Work. Except as is expressly permitted in a Statement
of Work to produce Deliverables, GlobalLogic shall not directly or indirectly
(a) use any of the Client Materials to develop any software or documentation
that is similar to (or replicates the functionality of) any Client Materials,
(b) disassemble, decompile, reverse engineer, modify, translate or otherwise
make any attempt to discover any Client source code or underlying organization,
structures, ideas or algorithms of Client software (except and only to the
extent these restrictions are expressly prohibited by applicable law), (c)
encumber, rent, lease, sublicense, distribute or transfer any Client Materials,
(d) copy, adapt, combine, create derivative works of, translate, localize, port
or otherwise modify any Client Materials, (e) use the Client Materials, or allow
the transfer, transmission, export or re-export of all or any part of the Client
Materials or any product thereof, in violation of the provisions of Section
10.12 of this Agreement, or (f) permit any third party to do or attempt to do
any of the foregoing.

5.3 Reserved Technologies.

5.3.1 License to Reserved Technologies. Subject to the terms and conditions of
this Agreement, GlobalLogic hereby grants to Client, under all of GlobalLogic’s
Intellectual Property Rights in the Reserved Technologies used in the Services
provided under this Agreement, a non-exclusive, perpetual, irrevocable,
worldwide, fully paid, royalty free license in and to all Reserved Technologies
to the extent embodied in, practiced by and used in conjunction with any
Deliverables provided under this Agreement. For the sake of clarity, the
foregoing license shall include the rights to use, reproduce, publicly display,
publicly perform, distribute copies of, prepare derivative works based upon and,
if applicable, to make, have made, offer to sell or rent, sell, rent, import
and/or practice any and all such Reserved Technologies to the extent embodied in
or practiced by any Deliverable provided under this Agreement, which rights
shall be fully sub-licensable by Client in its discretion. Any rights granted to
Client under this Section are also subject to §43a of the Lanham Act.

5.3.2 Reservation of Certain Intellectual Property Rights. Subject to the
license granted by the preceding paragraph, GlobalLogic reserves all rights that
are not expressly granted in this Agreement with respect to the Reserved
Technologies and all Intellectual Property Rights associated with the Reserved

 

 

GlobalLogic Confidential and Proprietary Document

 

4.



--------------------------------------------------------------------------------

Technologies. Client acknowledges that the foregoing license is strictly
non-exclusive and that GlobalLogic may use the Reserved Technologies for any
purpose in GlobalLogic’s discretion.

6 REPRESENTATIONS AND WARRANTIES

6.1 General. GlobalLogic represents, warrants, and covenants that:

(a) GlobalLogic has full right, power, and authority to enter into and perform
this Agreement without the consent of any third party, including the right to
grant all licenses granted by GlobalLogic in this Agreement; and

(b) GlobalLogic will comply with all laws, regulations, and ordinances
applicable to GlobalLogic’s performance of the Services and its other
obligations under this Agreement, including export control laws, and has
obtained (or before performing the Services will obtain) all governmental
permits and licenses required for GlobalLogic to perform the Services and its
other obligations under this Agreement; and

(c) GlobalLogic will make ensure that all deliverables are free of harmful
viruses, time bombs, and other disruptive mechanisms. Additionally, GlobalLogic
will perform the Services under this Agreement in a timely, professional, and
workmanlike manner in accordance with the standards of the industry; and

(d). All Services will be rendered by professionals who possess the required
qualifications to perform work outlined in the applicable Statement of Work;

(e) GlobalLogic will perform the Services in compliance with the Statement(s) of
Work; and

(f) Client understands that Services do not include patent searches or other
intellectual property review of Client specifications, instructions or
Deliverables. No Deliverable shall, to GlobalLogic’s knowledge and based on the
foregoing, constitute an infringement or misappropriation of any third party’s
Intellectual Property Rights (except patents).

6.2 Disclaimer of Warranty. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTION 6.1 ABOVE, NEITHER PARTY MAKES ANY REPRESENTATIONS AND GRANTS NO
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND BOTH PARTIES SPECIFICALLY DISCLAIM ANY OTHER
WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED.

6.3 Essential Basis. The parties acknowledge and agree that the disclaimers,
exclusions and limitations of liability set forth in Sections 6 and 7 form an
essential basis of this Agreement, and that, absent any of such disclaimers,
exclusions or limitations of liability, the terms of this Agreement, including
without limitation the economic terms, would be substantially different.

7 LIMITATION OF LIABILITY

IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR LOST PROFITS,
LOSS OF DATA, OR FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY AND WHETHER OR NOT
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING UNDER
ANY CAUSE OF ACTION AND ARISING OUT OF THIS AGREEMENT OR UNDER ANY STATUTE OR
LAW CONNECTED INDEPENDENTLY OF THIS AGREEMENT TO SUCH CAUSE OF ACTION. THIS
LIMITATION UPON DAMAGES AND CLAIMS IS INTENDED TO APPLY WITHOUT REGARD TO
WHETHER OTHER PROVISIONS OF THIS AGREEMENT HAVE BEEN BREACHED OR HAVE PROVEN
INEFFECTIVE. NEITHER PARTY’S TOTAL CUMULATIVE LIABILITY IN CONNECTION WITH THIS
AGREEMENT, WHETHER IN CONTRACT, TORT, STATUTE OR OTHERWISE, WILL EXCEED THE
AGGREGATE AMOUNT OF FEES PAID OR PAYABLE BY CLIENT TO GLOBALLOGIC FOR THE
SERVICES GIVING RISE TO THE CAUSE OF ACTION. THE FOREGOING LIMITATION SHALL NOT
APPLY TO A PARTY’S BREACH OF SECTION 4, SECTION 8, OR GLOBALLOGIC’S BREACH OF
SECTION 5.3.

8 INDEMNIFICATION

8.1 By GlobalLogic. GlobalLogic will indemnify and hold harmless Client and its
affiliates, employees, directors, officers, and agents from and against any and
all liabilities, losses, damages, costs, and other expenses (including
attorneys’ and expert witnesses’ costs and fees) arising from or relating to any
third party claim caused by (a) intentional misconduct of GlobalLogic or any of
its employees, agents, or subcontractors in performing the Services, or (b)
subject to 6.1(f) above, the alleged breach or infringement of any intellectual
property right of a third party (other than patents), by the Deliverables or by
Client’s use thereof as contemplated in this Agreement.

8.2 By Client. Client will indemnify GlobalLogic and its affiliates, employees,
and agents from and against any and all liabilities, losses, damages, costs, and
other expenses finally awarded (including reasonable attorneys’ fees) arising
from or relating to any third party claim caused by (a) intentional misconduct
of Client or any of its employees, agents, or subcontractors (excluding
GlobalLogic) in connection with the Services, or (b) the alleged breach of any
intellectual property right of a third party (other than patents) by
GlobalLogic’s use as expressly permitted under this Agreement of any Client’s
Intellectual Property Rights; provided, however, that no such obligation by
Client shall arise if the claim arises from GlobalLogic’s Reserved Technology,
Retained IP, or Velocity Toolset, or any other GlobalLogic Intellectual Property
Rights.

 

 

GlobalLogic Confidential and Proprietary Document

 

5.



--------------------------------------------------------------------------------

8.3 Procedures. In the event of any third-party claim, demand, suit, or action
(a “Claim”) for which an indemnified party (or any of its affiliates, employees,
or agents) is or may be entitled to indemnification hereunder, such indemnified
party may, at its option, require the indemnifying party to defend such Claim at
such indemnifying party’s sole expense. The indemnified party shall provide
prompt written notice of any Claim to the indemnifying party. The indemnifying
party may not agree to settle any such Claim without the indemnified party’s
express prior written consent which shall not be unreasonably withheld. Without
limiting the foregoing, the indemnified party shall be permitted, at its own
expense, to participate in the defense of any claim under this Agreement by
counsel of its own choice.

9 TERM; TERMINATION

9.1 Term. This Agreement shall commence on the Effective Date and shall continue
in full force and effect for a period of three (3) years thereafter, unless
terminated earlier as provided in Sections 9.2 or 9.3 below. The Agreement shall
thereafter automatically renew for successive one (1) year terms, unless either
Party provides written notice of its intent not to renew at least sixty (60)
days prior to the end of the then current term, or unless terminated earlier as
provided herein (the period during which this Agreement remains in effect, the
“Term”).

9.2 Termination at Will. Either party may terminate this Agreement or any
Statement of Work at any time with or without cause for its convenience,
effective upon ninety (90) days’ notice to the other party.

9.3 Termination for Breach. Either party may, at its option, terminate this
Agreement in the event of a material breach by the other party. Such termination
may be effected only through a written notice to the breaching party,
specifically identifying the breach or breaches on which such notice of
termination is based. The breaching party will have the right to cure such
breach or breaches within thirty (30) days of receipt of such notice, and this
Agreement shall terminate in the event that such cure is not made within such
thirty (30)-day period. The cure period for Client’s breach of payment provision
shall be ten (10) calendar days. No cure period shall be required in the event
of a party’s breach of Section 4 or GlobalLogic’s breach of Section 5.3.

9.3 Effects of Termination.

9.3.1 Survival. Sections 1, 4, 5, 6, 7, 8, 9.3 and 10 will survive any
termination or expiration of this Agreement. Expiration or termination of this
Agreement will not relieve the parties of any obligation accruing prior to such
expiration or termination.

9.3.2 Return of Client Property. Upon termination of this Agreement or earlier
as requested by Client, GlobalLogic will deliver to Client any and all
documents, samples, and other materials in GlobalLogic’s possession or control
that contain, summarize, or disclose any Work Product (in whatever stage of
development or completion) or any Intellectual Property provided by or on behalf
of Client. GlobalLogic shall, at

Client’s expense, also execute any patent, copyright and other documents of
assignment, transfer or registration, and to provide such other assistance as
Client may request to assist Client in obtaining, perfecting, evidencing or
protecting its rights in the Deliverables.

9.3.3 Compensation. Upon termination of this Agreement by Client without cause
for its convenience, unless the Statement of Work expressly provides otherwise,
Client will pay GlobalLogic fees for all work performed up through the effective
date of termination and will reimburse GlobalLogic for related expenses incurred
by GlobalLogic before the effective date of such termination.

9.3.4 Transition Services. Upon termination of this Agreement for any reason
(other than termination for Client’s breach of its payment obligations).
GlobalLogic shall provide reasonable transition assistance as mutually agreed to
upon the Parties for no less than forty-five (45) days as requested by Client to
facilitate the orderly transfer of Services to Client or another service
provider at a reasonable rate to be agreed to in a separate signed writing.

10 MISCELLANEOUS

10.1 Non-solicitation. Each party agrees not to employ, or solicit or seek to
employ, any employee of the other party for a period of six months after the
employee’s termination of employment, without the prior written consent of the
other party. Upon breach of this Section 10.1 with respect to a particular
employee, the party in breach shall pay to the other party liquidated damages
equal to the greater of: (a) fifty percent (50%) of such employee’s annual
hiring salary (converted to US Dollars), or (b) fifty thousand dollars
(US$50,000.00). The parties agree that this amount is reasonable estimate of the
costs and expenses that other party has incurred in recruiting and maintaining
the hired person.

10.2 Independent Contractor Relationship. GlobalLogic’s relation to Client under
this Agreement is that of an independent contractor. Nothing in this Agreement
is intended or shall be construed to create a partnership, joint venture, or
employer-employee relationship between Client and any of GlobalLogic’s employees
or agents. GlobalLogic is not an agent of Client and is not authorized, and
shall not represent to any third party that it is authorized to make any
commitment or otherwise act on behalf of Client as its agent.

10.3 Governing Law; Venue. This Agreement is governed by the laws of the State
of New York without reference to any conflict of laws principles that would
require the application of the laws of any other jurisdiction. The United
Nations Convention on Contracts for the International Sale of Goods does not
apply to this Agreement. Both parties irrevocably consent to the personal
jurisdiction of the state and federal courts located in New York county, New
York for any suit or action arising from or related to this Agreement, and
waives any right it may have to object to the venue of such courts.

 

 

GlobalLogic Confidential and Proprietary Document

 

6.



--------------------------------------------------------------------------------

10.4 Severability. If any provision of this Agreement is, for any reason, held
to be invalid or unenforceable, the other provisions of this Agreement will be
unimpaired and the invalid or unenforceable provision will be deemed modified so
that it is valid and enforceable to the maximum extent permitted by law.

10.5 Assignment. Each party may assign this Agreement to a successor in interest
resulting from a merger, sale of stock or sale of all or substantially all of
its assets. Subject to the foregoing, this Agreement may not be assigned,
delegated, or otherwise transferred, in whole or in part, by operation of law or
otherwise, by either party without the other party’s express prior written
consent, such consent not to be unreasonably withheld. Any attempted assignment,
delegation, or transfer in violation of the foregoing will be null and void.

10.6 Notices. Each Party must deliver all notices, consents, and approvals
required or permitted under this Agreement in writing to the other Party at the
address listed on the signature page by courier, by certified or registered mail
(postage prepaid and return receipt requested), or by a nationally-recognized
overnight carrier. Notice will be effective upon receipt or refusal of
delivery. Each Party may change its address for receipt of notice by giving
notice of such change to the other Party. Mail that is not registered or
certified, email messages, facsimiles or verbal communications shall not be
considered “Notice” for the purpose of this Section.

10.7 Force Majeure. If either party’s performance of any part of this Agreement,
is prevented or delayed by a Force Majeure Event, that party will be excused
from such performance to the extent it is necessarily prevented or delayed
thereby. “Force Majeure Event” means an event beyond a party’s reasonable
control, including without limitation, fire, flood, war or riot, acts of civil
or military authority (including governmental priorities), embargo, severe
weather, strikes or labor disputes or labor shortages.

10.8 Promotion Rights. Client and GlobalLogic acknowledge GlobalLogic, with the
prior written consent of Client’s Chief Marketing Officer may publicize its
consulting relationship with Client for the purpose of marketing and promotion,
including by issuing a press release indicating the relationship or by
mentioning such relationship on the GlobalLogic website (in each case by
disclosing Client’s name, general information and/or a link to Client’s
website).

10.9 Construction. Section headings are included in this Agreement merely for
convenience of reference; they are not to be considered part of this Agreement
or used in the interpretation of this Agreement. When used in this Agreement,
“including” means “including without limitation.” No rule of strict construction
will be applied in the interpretation or construction of this Agreement. In the
event

of any conflict between this Agreement and a Statement of Work, this Agreement
will control unless the Statement of Work expressly refers to the Parties’
intent to alter the terms of this Agreement with respect to that Statement of
Work.

10.10 Waiver. All waivers must be in writing and signed by the Party to be
charged. Any waiver or failure to enforce any provision of this Agreement on one
or more occasions will not be deemed a waiver of any other provision or of such
provision on any other occasion.

10.11 Entire Agreement; Amendments. This Agreement is the final, complete, and
exclusive agreement of the Parties with respect to the subject matter hereof and
supersedes and merges all prior or contemporaneous communications and
understandings between the Parties. No modification of or amendment to this
Agreement will be effective unless in writing and signed by the Party to be
charged.

10.12 Export Regulations. GlobalLogic agrees to provide all information, upon
request, to Client at the time of delivery that is necessary for the
determination of the Export Control Classification Numbers (ECCNs), Commodity
Classification Automated Tracking System (CCATS) Numbers and/or Self
Classification filing information for all Services performed or provided and
delivered hereunder, in order that they will comply with the provisions of the
Export Administration Regulations (15 C.F.R. §§ 730-774), promulgated under the
authority of the Export Administration Act (“EAA”), 50 U.S.C. App. §§ 2401-2420
as amended), as well as any regulations or industry standards implementing the
provisions of the law. GlobalLogic acknowledges that the export laws of the
United States and any other applicable local export laws and regulations apply
to Client Materials. GlobalLogic acknowledges and agrees: (a) that such export
laws and regulations govern the use of the Client Materials; (b) to comply with
all such export laws and regulations (including “deemed export” and “deemed
re-export” regulations; (c) and no portion of the Client Materials will be
exported, directly or indirectly, in violation of such laws and regulations
(including the exposure of Client Materials to a listed prohibited or restricted
person, or used for any purpose prohibited by such laws and
regulations. GlobalLogic represents and warrants that GlobalLogic: (x) is not
located in a country that is subject to a United States Government embargo and
will not perform the Services in such country; or (y) is not listed on any
United States Government list of prohibited or restricted persons or entities.

10.13 Use of Subcontractors. GlobalLogic may perform certain of its tasks or
duties under a Statement of Work using one or more consultants or
subcontractors. GlobalLogic shall remain solely responsible for the performance
of the Services in accordance with the terms hereof by such consultants or
subcontractors.

 

[END OF GENERAL TERMS AND CONDITIONS]

 

GlobalLogic Confidential and Proprietary Document

 

7.



--------------------------------------------------------------------------------

EXHIBIT A

Rates and Pricing Policies

This Exhibit sets forth the applicable rates for the Services and GlobalLogic’s
pricing policy as applicable to Rates, Hardware and Software, Expenses and any
other incidental items:

Rates:

Pricing Terms

 

1. These are loaded monthly FTE rates that include.

 

  1.1. GlobalLogic standard hardware and software

 

  1.2. Country specific holidays and vacation and other time off per GL HR
policies.

 

  1.3. Charges for overtime will be mutually agreed upon between the Parties. If
there is consistent over or under utilization of team members then we will
jointly agree in a Statement of Work or Change Order to re-balancing of the team
size, project specifications, deadlines, or SLAs.

 

2. Additional Hardware and Software as needed by GlobalLogic to perform the
Services as specifically instructed by Client will be charged as a pass through

 

3. Pre-approved Short Term Travel will be charged as a pass through.

 

4. ‘Outlier Pricing’ for niche skills will be jointly discussed if needed.

 

5. Volume discounts:

5.1. <20FTE: 0%

5.2. 21-49 FTE: 1.5%

5.3. >=50: 5%

 

     Experience                    Volume Discount  

GL Role

   Level             Rates      21-49 FTEs >=50 FTEs      (Years)      FTEs     
Ukraine      1.5%      5.0%  

Junior Engineer

     0-1         4       $ 3,960       $ 3,901       $ 3,762   

Engineer I

     1-2         10       $ 4,860       $ 4,787       $ 4,617   

Engineer II

     2-4         15       $ 5,760       $ 5,674       $ 5,472   

Sr Engineer I

     4-6         10       $ 6,660       $ 6,560       $ 6,327   

Sr Engineer II

     6-8         7       $ 7,560       $ 7,447       $ 7,182   

Principal Engineer I

     8-10         3       $ 8,280       $ 8,156       $ 7,866   

Principal Engineer II

     10+         1       $ 8,910       $ 8,776       $ 8,465   

Junior Analyst

     0-1         3       $ 3,570       $ 3,516       $ 3,392   

Analyst I

     1-2         4       $ 4,250       $ 4,186       $ 4,038   

Analyst II

     2-4         3       $ 4,930       $ 4,856       $ 4,684   

Senior Analyst I

     4-6         2       $ 5,610       $ 5,526       $ 5,330   

Senior Analyst II

     6-8         1       $ 6,290       $ 6,196       $ 5,976   

Principal Analyst I

     8-10         0       $ 6,900       $ 6,797       $ 6,555   

Principal analyst II

     10+         0       $ 7,574       $ 7,460       $ 7,195         

 

 

    

 

 

    

 

 

    

 

 

 

Total / Average*

        63       $ 5,780       $ 5,693       $ 5,491         

 

 

    

 

 

    

 

 

    

 

 

 

Eng*

        46       $ 5,877       $ 5,789       $ 5,584   

Test*

        13       $ 4,616       $ 4,547       $ 4,385   

Leadership*

        4       $ 8,438       $ 8,311       $ 8,016   

 

* Note: The average blended rates are for information only.

 

GlobalLogic Confidential and Proprietary Document



--------------------------------------------------------------------------------

Pricing Policies:

Hardware and Software: If, in connection with this Agreement, GlobalLogic is
required to provide Client with a dedicated team of consultants, then, unless
otherwise set forth in a Statement of Work, GlobalLogic will provide Client at
no additional cost with standard hardware and software, including Internet
connectivity to its off-shore team, in accordance with GlobalLogic’s
then-current standard operating procedures as reflected in Exhibit F of this
Agreement or in an applicable Statement of Work. Non-standard and
project-specific materials including software and hardware not listed in Exhibit
F or the applicable Statement of Work will be invoiced to the Client. Prior
authorization from Client will be obtained by GlobalLogic before incurring any
such expense.

Expenses: Travel expenses will include Client pre-approved travel and Client
pre-approved Per Diem Rates for other living expenses as set forth a Statement
of Work and Exhibit H, as applicable. Where a per diem is specified for
expenses, per diem will be calculated based on number of days the employee
travels to and from the location where Services are performed. The foregoing
shall not apply to Services performed at GlobalLogic’s facilities.

Pricing Policies: Each Agreement will set forth one or more of the following
rates applicable to Services performed by GlobalLogic there under:

Monthly Rate: If the Agreement or applicable Statement of Work refers to a
monthly rate and the employee is allocated to the Client on a full-time basis,
invoices will not be adjusted for Paid Time Off (PTO). Hours will be tracked and
reported but will not apply to the invoice value unless an individual is
assigned to the project for a partial month. For work during a partial month,
the monthly rate will be prorated by multiplying the monthly rate by the number
of days actually worked divided by twenty standard work days (Monthly Rate *
Days Worked / 20).

Daily Rate: If a resource is assigned to a full-time project, a standard “Person
Day” is any time worked over 4 hours at any location and will be invoiced as a
full day. For example, some employees may be required to work flexible schedules
whereby they work 15 hours one day and 5 hours the next to accommodate deadlines
for the benefit of Client. Under this policy, Client will be invoiced for 2
days. Should the employee work 3 hours one day, that day will not be
invoiced. Any time worked on a weekend or holiday will be billed as a normal
working day. For purposes of calculation the Daily Rate, GlobalLogic shall
presume its employee(s) shall work for forty (40) hours per week. Hourly Rate
(Part-Time Resources Only): If the Agreement anticipates a part-time resource,
the Statement of Work should specify an Hourly Rate to be applied to all hours
worked.

Other Policies

Compensatory Time Off: GlobalLogic encourages its employees to work flexible
hours to manage their work flow. If a GlobalLogic employee assigned to Client
requires flexible hours that may interfere with the performance of the Services,
GlobalLogic shall notify Client and both parties will use commercially
reasonable efforts to ensure the Services are delivered timely.

Travel Time: If so required to perform the Services, Employees will be
encouraged to travel on the weekends. If travel on weekends is possible, the
Client will not be billed for travel time. If the employee is required to travel
during week days, the Client will be billed accordingly.

Training Client shall bear the expense of the training provided to GlobalLogic
employee(s) to provide the Services, which shall be billed to Client after prior
mutual discussion and agreement before training is imparted to GlobalLogic
employee(s).

 

GlobalLogic Confidential and Proprietary Document



--------------------------------------------------------------------------------

EXHIBIT B

Resourcing Plan

The anticipated minimum headcounts are set forth below:

 

     Q3 2016      Q4 2016      Q1 2017      Q2 2017      Q3 2017  

Headcount

     21         21         21         21         21   

 

GlobalLogic Confidential and Proprietary Document



--------------------------------------------------------------------------------

EXHIBIT C

Reserved as place holder.

 

GlobalLogic Confidential and Proprietary Document



--------------------------------------------------------------------------------

EXHIBIT D

Travel/Expense Policy

Short term travel (less than 2 months): For any short term onsite travel to/stay
at Violin Memory, Violin Memory shall pay GlobalLogic the offshore rates plus
travel related charges and Per Diem allowances as stated below.

 

Expense

  

Unit Cost

 

Comments

Per Diem (option1)   

(Per Calendar Day)

USA: USD 300

Europe: EUR 300

  The per diem allowance covers accommodation, local transportation, gas, toll,
parking, food, laundry, and phone charges outside office hours, internet
connectivity from place of accommodation, visitor health insurance, etc.

Per Diem

(option 2)

  

(Per Calendar Day)

North America: USD 90

Europe: EUR 90

 

 

•       The per diem allowance covers local transportation, gas, toll, parking,
food, laundry, and phone charges outside office hours, internet connectivity
from place of accommodation, visitor health insurance, etc.

 

•       Accommodation will be charged at actuals in addition or can be arranged
by Violin Memory

One time travel expenses per trip    Billed at actuals   Per round trip. This
covers airfare, taxi to and from the airport and meals while traveling and other
travel related expenses.

Long Term travel (More than 2 months): US immigration laws require that such
team members be paid in the US, Costs will be discussed with Violin Memory on a
case by case basis.

All travel shall be pre-approved by Violin Memory and GlobalLogic will use
commercially reasonable efforts to follow Violin Memory’s travel policy.

 

GlobalLogic Confidential and Proprietary Document



--------------------------------------------------------------------------------

EXHIBIT E

Performance Based Variable Pricing (Risk / Reward)

Performance based variable pricing (Risk/Reward) will be implemented based on
the Risk Reward Framework described below:

 

1. Risk Reward Framework

 

  1.1. GENERAL PROVISIONS

 

  1.1.1. Purpose and Scope. This Service Levels Agreement Schedule (this “SLA”)
sets forth Provider’s (GlobalLogic’s) and Customer’s (Client’s) agreement with
respect to the Services that Provider will provide in connection with its
performance under the Agreement of which this SLA is a schedule. Any capitalized
terms not otherwise defined in this SLA are defined in the Agreement. This SLA
describes the level of service that Provider will provide in order to support
the Services to Customer in the following areas (each, a “Performance Area”):

 

  •   Lab-level KPIs

 

  •   R&D KPIs

 

  •   Technical Support KPIs

 

  •   Professional Services KPIs

 

  1.1.2. Risk/Reward Model. This SLA applies to all Statements of Work (except
as otherwise stated in the applicable Statement of Work) and is intended to: (1)
give Provider financial incentives for meeting or exceeding Service Levels; and
(2) provide financial disincentives for failing to achieve Service Levels, all
as more fully set forth herein. Upon each anniversary of the Agreement, the
Parties may mutually discuss and agree to revise the amounts for each Service
Credit and Service Award and/or for the aggregate amounts of Service Credits and
Service Awards earned during a reporting period.

 

  1.1.3. Measurement and Monitoring. Unless otherwise expressly set forth
herein, Provider will be responsible for implementing the capability to measure,
monitor and report its performance against the terms of this Service Levels
Agreement Schedule. Operational reporting frequency and procedures shall be as
set forth in Exhibit A, attached hereto, or as otherwise set forth in the
applicable Statement of Work.

 

2. DEFINITIONS

For purposes of this SLA, the following terms shall have the meanings ascribed
to them below:

“Critical Service Level” means a Service Level that is designated as critical in
Exhibit A or a Statement of Work.

“Force Majeure Event” means a default or delay which is caused, directly or
indirectly, by: flood, earthquake, elements of nature or acts of God; wars,
terrorist acts, riots, civil disorders, rebellions or revolutions in any
country; or any other cause beyond the reasonable control of Provider.

“Minimum Standard” means the minimum standard of performance with respect to any
given Service Level for purposes of determining whether Customer has earned a
Service Credit, as set forth in Exhibit A or the applicable Statement of Work
(and sometimes referred to as “Contractual Performance Level (Below
Expectation)”). For the avoidance of doubt, the Minimum Standard does not refer
to performance levels measured for operational purposes (sometimes referred to
as “Operational Performance Level”).

“Prerequisites” means the conditions, requirements, dependencies and activities
for which Provider is not responsible pursuant to the Agreement and which must
exist or occur to enable Provider to achieve Service Levels, as set forth in the
applicable Statement of Work or as otherwise agreed by the
Parties. Additionally, the term Prerequisites includes in all cases: (1)
Customer’s timely and sufficient provision of or access to all necessary
equipment, supplies, Customer personnel or contractors, or other resources in
connection with a specific Service Level; and (2) Customer’s reasonable
cooperation and assistance where and as needed by Provider.

 

GlobalLogic Confidential and Proprietary Document



--------------------------------------------------------------------------------

“Rating Scale” means the following scale for rating Provider’s performance
against applicable Service Levels:

 

Rating

  

Meaning

Below Standard    With respect to a given Service Level, the Provider’s
performance falls below the Minimum Standard for such Service Level, as set
forth in the relevant Statement of Work. Meets Standard    With respect to a
given Service Level, Provider’s performance neither falls below the Minimum
Standard nor meets or exceeds the Target Standard. Exceeds Standard    With
respect to a given Service Level, Provider’s performance exceeds the Target
Standard for such Service Level, as set forth in the relevant Statement of Work.

“Service Award” means awards earned by Provider pursuant to 3.3.1.

“Service Credit” means credits earned by Customer pursuant to Section 3.2.1.

“Service Fees” means fees paid or payable to Provider pursuant to the Agreement
in consideration for services rendered by Provider. For the avoidance of doubt,
the term Service Fees excludes taxes, duties, export/import fees, customs
duties, travel and entertainment expenses or any other reimbursable expense.

“Service Levels” means the service level requirements set forth in Exhibit A or
a Statement of Work for that is subject to a Minimum Standard or Target
Standard.

“SLA Report” has the meaning set forth in Section 3.1.1.

“Target Standard” means minimum standard of performance with respect to any
given Service Level for purposes of determining whether Provider has earned
Service Awards, as set forth in Exhibit A or the applicable Statement of Work
(and sometimes referred to as “Contractual Performance Level (Exceed
Expectation)”). For the avoidance of doubt, the Target Standard does not refer
to performance levels measured for operational purposes (sometimes referred to
as “Operational Performance Level”).

 

3. PERFORMANCE STANDARDS

 

  3.1. REPORTING

 

  3.1.1. Frequency of Quarterly SLA Report. Commencing six months from the end
of the month following the commencement of Services by Provider and on a
quarterly basis thereafter, Provider will submit to Customer a report of its
performance against all applicable Service Levels during the preceding
three-month period utilizing the Rating Scale (the “Quarterly SLA Report”). The
Quarterly SLA Report shall be due 10 days after the end of the relevant
reporting period.

 

  3.1.2. Acceptance. The Quarterly SLA Report shall be deemed accepted by
Customer in its entirety unless Customer notifies Provider within fifteen (15)
days after Customer’s receipt of the SLA Report that such report is not
accepted. Such notice shall specifically identify each performance rating
disputed by Customer and shall set forth in detail Customer’s factual basis for
disputing such rating, and Provider will reasonably cooperate with Customer in
good faith, at no additional charge to Customer, to assist Customer in verifying
the contents of such report. Any performance rating not specifically identified
and disputed by Customer shall be deemed accepted by Customer. Ratings disputes
shall be resolved in the steering committee meetings as mutually agreed upon
between the parties.

 

  3.2. SERVICE CREDITS

 

  3.2.1. Statements of Work. Subject to the terms hereof,

 

  3.2.1.1. for each final “Below Standard” rating of Provider’s performance
against Service Levels established within a Statement of Work, Customer may earn
a Service Credit equal to one percent (1%) of quarterly Service Fees paid or
payable by Customer for Services rendered by Provider during the relevant
reporting period pursuant to such Statement of Work, except that quarterly
Service Fees shall not be included in the calculation of Service Credits for any
quarter in which the relevant Service Levels were not required to be measured;
and

 

  3.2.1.2. In no event shall Service Credits available pursuant to this
Section 3.2.1 exceed five percent (5%) of Service Fees paid or payable by
Customer pursuant to the relevant Statement of Work during the relevant
reporting period.

 

GlobalLogic Confidential and Proprietary Document



--------------------------------------------------------------------------------

  3.2.2. Exhibit A. Subject to the terms hereof,

 

  3.2.2.1. For each final “Below Standard” rating of Provider’s performance
against Service Levels established within Exhibit A, if any, Customer may earn a
Service Credit equal to one percent (1%) of quarterly Service Fees paid or
payable by Customer for Services rendered by Provider during the relevant
reporting period pursuant to all Statements of Work.

 

  3.2.3. Aggregate Cap on Service Credits. In no event shall Service Credits
available pursuant to Sections 3.2.1 and 3.2.2 in the aggregate (across all
Services) exceed five percent (5%) of all Service Fees paid or payable by
Customer for Services rendered during the relevant reporting period.

 

  3.2.4. No Carry-Forward; Anti-stacking. Under no circumstances shall Customer
be entitled to carry forward any Service Credits earned in one reporting period
to any future reporting period. Customer shall not be entitled to combine
Service Credit caps available under multiple Statements of Work.

 

  3.2.5. Restrictions and Limitations. Notwithstanding anything to the contrary,
Customer shall not be entitled to a Service Credit in the event the relevant
“Below Standard” rating is attributable to the fault of Customer, a Force
Majeure Event, or the failure of a Prerequisite.

 

  3.2.6. Except as may otherwise be expressly set forth in the Agreement,
including Client’s ability to terminate the Agreement for cause, Service Credits
shall constitute Customer’s sole and exclusive remedy and Provider’s sole
liability for not meeting Service Levels. Provider’s failure to meet or exceed
the Minimum Standard for a particular Service Level shall not constitute a
breach of the Agreement or applicable Statement of Work, subject to Section 2.3
of the Agreement.

 

  3.3. SERVICE AWARDS

 

  3.3.1. Statements of Work. Subject to the terms hereof,

 

  3.3.1.1. for each final “Exceeds Standard” rating of Provider’s performance
against Service Levels established within a Statement of Work, Provider may earn
Service Award equal to one percent (1%) of quarterly Service Fees paid or
payable by Customer for Services rendered by Provider during the relevant
reporting period pursuant to such Statement of Work, except that quarterly
Service Fees shall not be included in the calculation of Service Credits for any
quarter in which the relevant Service Levels were not required to be measured;
and

 

  3.3.1.2. In no event shall Service Awards available pursuant to this
Section 3.3.1 exceed five percent (5%) of Service Fees paid or payable by
Customer pursuant to the relevant Statement of Work during the relevant
reporting period.

 

  3.3.2. Exhibit A. Subject to the terms hereof,

 

  3.3.2.1. For each final “Exceeds Standard” rating of Provider’s performance
against Service Levels established within Exhibit A, if any, Provider may earn a
Service Award equal to one percent (1%) of quarterly Service Fees paid or
payable by Customer for Services rendered by Provider during the relevant
reporting period pursuant to all Statements of Work.

 

  3.3.3. Aggregate Cap on Service Awards. In no event shall Service Awards
available pursuant to Sections 3.3.1 and 3.3.2 in the aggregate (across all
Services) exceed five percent (5%) of all Service Fees paid or payable by
Customer for Services rendered during the relevant reporting period.

 

  3.3.4. No Carry-Forward; Anti-stacking. Under no circumstances shall Customer
or Provider be entitled to carry forward any Service Awards earned in one
reporting period to any future reporting period. Provider shall not be entitled
to combine Service Awards caps available under multiple Statements of Work.

 

GlobalLogic Confidential and Proprietary Document



--------------------------------------------------------------------------------

  3.4. CRITICAL PERFORMANCE LEVEL

 

  3.4.1. A failure to achieve Critical Performance Level shall be deemed to have
occurred only under the following circumstances:

 

  3.4.1.1. Provider receives three (3) consecutive and final “Below Standard”
ratings of its performance against the same Critical Service Level; or

 

  3.4.1.2. Provider receives three (3) final “Below Standard” ratings of its
performance against the same Critical Service Level during any rolling
four-quarter period;

 

  3.4.2. Notwithstanding anything to the contrary, any “Below Standard” rating
that is attributable to the fault of Customer, a Force Majeure Event, or the
failure of a Prerequisite shall not be considered for purposes of determining
whether a failure to achieve Critical Performance Level has occurred.

 

GlobalLogic Confidential and Proprietary Document



--------------------------------------------------------------------------------

EXHIBIT F

GlobalLogic Standard Hardware/ Software/ Facilities and Network infrastructure

(included in rates)

Local Development Environment

1. Infrastructure. Subject to the terms hereof, GlobalLogic will provide
infrastructure for Team Members as set forth in the table below.

 

Category

  

Description

  

Charges

Communication    Standard communication infrastructure including regular email,
file transfer and voice services.   

The following communication infrastructure is included at no additional cost:

Voice services: Each employee has access to voice services for placing and
receiving official calls.

Audio Conference Bridge: Each project team has access to reservation less
Conference Bridge for conference calls.

Video Conference Calls: Each major delivery center is equipped with Video
Conferencing Facility and is available to Team Members at no additional cost.
Client is solely responsible for providing Video Conferencing Equipment at its
premises and adequate connectivity to GlobalLogic’s network.

Fax and Printers: Fax machines and printers are conveniently located and
available to all Team Members.

VoIP: GlobalLogic provides extensive support for VoIP to facilitate efficient
international calls.

   VPN services over a shared communication link between GlobalLogic and Client
   Included at no additional charge. Client is solely responsible for providing
connectivity between its facilities and the VPN.    Any other communication
infrastructure such as dedicated internet connection/MPLS with guaranteed
bandwidth, latency and uptime   

Additional costs to Client will apply and will be determined based on specific
requirements agreed upon in writing by the Parties.

 

Should Client desire an MPLS, Client must provide at least 60 days’ advance
written notice to GlobalLogic. All costs associated with MPLS will be billed to
Client at GlobalLogic’s actual cost.

Capital Equipment   

Standard Desktop for Windows - Intel i5 2.4 GHz/4GB+RAM/160GB HDD/Windows 7
(Prof Edition) 19” LCD

 

or

 

Standard for MAC -

MacMini with 2.3GHz dual-core Intel Core i5 / 4+GB RAM / 160 GB HDD / Snow
Leopard

   Provided to Developers at no additional cost to Client (MAC Desktops are
provided only to IOS Developers and UX Designers). Every additional Windows
Desktop and MAC Desktop requested by Client for use by Team Members shall be
charged at $70 and $100 per month, respectively.    Standard Laptop for Windows
- Intel® i5 2.4 GHz/4GB+ RAM/120GB HDD/Windows 7 (Prof Edition)    Provided to
Lead Engineer II*, Lead Analyst II* & Engineering Manager at no additional cost
to Client (MAC Laptops are provided only to IOS Developers and UX Designers).
Every additional Windows and MAC laptop requested by Client for use by Team
Members shall be charged at the rates of $70 and $100 per month, respectively.

 

GlobalLogic Confidential and Proprietary Document



--------------------------------------------------------------------------------

  

or

 

Standard Laptop for MAC - 2.4GHz dual-core Intel Core i5 / 2+GB RAM / 160 GB HDD
/ Snow Leopard

      Standard Server – VM Xeon Processor 2.4 GHz/4GB RAM/160GB HDD    1 VM
server for every 5 offshore Team Members is included in the base rate; every
additional VM server shall be charged at $150 per month and software cost
additional at GlobalLogic’s actual cost.    Any other capital or software
expenditure    Billed to Client at GlobalLogic’s cost. Hosting    Servers hosted
on behalf of client partner at GlobalLogic offshore facility (in excess of 1
server every 5 Team Members)    $150 per server (up to 2 rack U size) per month.

2. Standard Software. Subject to the terms hereof, the standard software
included with each workstation type provided by GlobalLogic is listed below:

 

Standard Software (Desktop)

  

Standard Software (Laptop)

Adobe Acrobat Reader    Adobe Acrobat Reader SSH / telnet clients (Putty)    SSH
/ telnet clients (Putty) Mozilla Firefox, Internet Explorer, Chrome    Mozilla
Firefox, Internet Explorer, Chrome    Microsoft Office Standard (Project
Managers and above only) Skype    Skype .NET Framework    .NET Framework JDK   
JDK Filezilla, SFTP    Filezilla, SFTP 7-Zip    7-Zip Tortoise Sub Version SVN
   Tortoise Sub Version SVN    Cisco VPN client, Juniper SSL-VPN Host Checker AV
– Symantec    AV – Symantec Google Apps Video Plug-in    Google Apps Video
Plug-in Managesoft    Managesoft Softphone Zoiper    Softphone Zoiper PDF
Converter    PDF Converter

3. Additional Software. In addition to providing the software set forth in
Section 2 above, GlobalLogic will, at no additional cost to Client and subject
to the terms hereof, make available the software listed below for applicable
Team Members upon written request by Client, as needed to fulfill the
requirements under the SOW:

 

Additional Software

     Laptops/Desktops   

MS Project (1 per team of 10)

MS Visio (1 per team of 10)

.NET Developers   

Visual Studio Professional Edition (one license/desktop)

SQL Server Developer Edition (one license/desktop)

iPhone and MAC Developers    OSX JAVA Developers    My Eclipse

 

GlobalLogic Confidential and Proprietary Document



--------------------------------------------------------------------------------

4. Server Software. Subject to the terms hereof, GlobalLogic will provide, at no
additional cost to Client, one VM server per five engineers on a project. The
standard VM server is provided with the following server OS as needed to satisfy
project requirements:

 

Server Software

     Windows    Windows Server Standard Edition Linux    CentOS, Ubuntu (free
versions)

 

GlobalLogic Confidential and Proprietary Document



--------------------------------------------------------------------------------

EXHIBIT G

EXPECTED TIMEFRAMES

Violin Memory and GlobalLogic will endeavor to support the following timeframes
to the best of their abilities:

 

Event / Activity

  

Timeframe

Conduct Planning session    June 10th, 2016

Complete Detailed Implementation Plan*

Complete team structure and Client to provide job descriptions

   June 15th, 2016 Complete contract    June 15th, 2016 Agree on Risk Reward
framework and base KPIs    October 30th, 2016 Start initial team ramp up    July
1st, 2016

 

* In addition Violin Memory and GlobalLogic will support the dates outlined in
the Implementation Plan to the best of their abilities.

For clarity and the avoidance of doubt, the times described in this Exhibit G
are nonbinding.

 

GlobalLogic Confidential and Proprietary Document



--------------------------------------------------------------------------------

EXHIBIT H

PERSONNEL AND BACKGROUND CHECK REQUIREMENTS

1. GlobalLogic will conduct background checks on its employees, agents, or
subcontractors (collectively, “Personnel”) that conform with the following
requirements and procedures:

a. To the extent permitted by the law where Personnel performs the Services,
GlobalLogic will require all Personnel candidates to successfully complete a
background check (that complies with the requirements below) and drug screening
as a condition of employment or contract.

b. Background Checks shall include screening for the following information (to
the extent permitted by the laws where Personnel perform the Services):

1. A conviction (felony or misdemeanor) within the previous 7 years for a crime
involving violent behavior (any job position);

2. An outstanding bench warrant or outstanding arrest warrants (any job
position);

3. A conviction (felony or misdemeanor) within the previous 7 years for a crime
involving some element of deceitfulness, untruthfulness or falsification bearing
on the new hire’s propensity to be truthful and honest (generally referred to as
crimen falsi), including, but not limited to: crimes such as theft, burglary and
check fraud (a job position with access to company bank accounts, company
checks, company funds, consumer credit card information, access to inventory, or
similar information);

4. A conviction (felony or misdemeanor) within the previous 7 years for a crime
involving driving under the influence, reckless/aggressive driving, or vehicular
homicide (a job that involves driving a company-owned vehicle or a private
vehicle on company business);

5. A Consumer Report Investigation (CRI) and/or an Investigative Consumer Report
(ICR); and

6. The “denied persons” consolidated screening list issued by the United States
Department of Commerce.

e. GlobalLogic shall require all employees, as a condition of employment, to
successfully complete a drug screening at least once per year or within three
days of an offer of employment for new employees.

f. GlobalLogic will perform background checks once every 24 months on all
current Personnel performing the Services.

2. GlobalLogic shall not permit any employee that fails to meet the standards in
this Exhibit H to perform the Services.

 

GlobalLogic Confidential and Proprietary Document